it has come to my attention that my and Al Anabi
Racing's relationship with Mustafa Atat has
recently been the subject of considerable
discussion. The comments centered on Mustafa's
involvement in a race in Detroit, Michigan, in 2001
which resulted in the tragic death of an innocent
bystander. As a driver of the other car in that race, |
understand that Mustafa has been charged with
several serious crimes in the United States.

| did not come to know Mustafa until 2007 when he
settled with his new family in Qatar. | do not know
exactly what happened in Detroit, and do not fully
understand the details of American law. In
particular, | only recently learned that the murder
conviction of the other driver in the Detroit race did
not preclude Mustafa’s being found guilty of that
same crime, an unfamiliar notion in my country. As
such, | do not think it is appropriate for me to 4 be

attemnt ta racnand ta the many allanatinne that
“SUCTTTUOTOCUNR Tic appropriate toric im
attempt to respond to the many allegations that

have been made about Mustafa.

There have also been allegations made about the
integrity of our team and other members of the Al
Thani family in Qatar. These comments have been
categorically untrue and unnecessary. Some have
even bordered on racist. Luckily, | know that the
overwhelming majority of race fans are above
these types of ad hominem attacks. | hope that, in
the future, anyone who does not know me, my
family or my team personally will attempt to do so
before making baseless personal attacks.

Although | do not think my commenting on
Mustafa’s situation is appropriate, | also recognize
that this situation continues to effect many people.
Mustafa has been a talented and dedicated
member of the Al Anabi Racing team. However, out
of respect for all involved in the tragedy in Detroit,
including the family of the victim and the others
injured, and also out of respect for the United
States racing community which has warmly
welcomed me and many of my team members, |
have asked Mustafa to separate himself from Al
Anabi Racing here in Qatar. | expressed my hope
that he will take the necessary steps to resolve his
personal legal issues.

| wish to express my heartfelt sorrow for the family
of the victim and all those involved in the tragic
accident in Detroit in 2001. | hope that the rest of
us can respect their privacy and return our focus to
racing, where it belongs.

Very truly yours,
Sheikh Khalid Al Thani

Al Anabi Racing [2/3/2010]
